DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150042933 A1 (Ueki; Shun et al.) in view of US 20060238671 A1 (Kim; Byung-ki et al.) and US 20170117257 A1 (LEE; Eunah et al.)


    PNG
    media_image1.png
    383
    462
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    244
    478
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    354
    514
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    289
    421
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    363
    456
    media_image5.png
    Greyscale

Per claim 1, Ueki teaches a display device, comprising: 2a substrate [131]; 3a plurality of pixels disposed on the substrate [see paragraph 0141, pixel opening], wherein one of the plurality of pixels 4comprises: 5a color conversion layer [12]; 6a dielectric layer disposed on the color conversion layer [21, see paragraph 0084], wherein a refractive index of 7the dielectric layer is less than a refractive index of the color conversion layer [see paragraph 0043]; and 8a light filter layer disposed on the dielectric layer [17-19]; 9a first light shielding layer defining a plurality of openings [20], wherein at least one of the color 10conversion layer, the dielectric layer and the light filter layer is disposed in the plurality of 11openings [see figure 10]; 12a second light shielding layer disposed on the substrate and at least partially overlapped 13with the first light shielding layer [124], and the second light shielding layer defining another plurality 14of openings [see figure 10 and paragraph 0141]; and 15a light emitting diode disposed in the another plurality of openings [see figure 11 and light source 110], 16wherein the dielectric layer is disposed between the color conversion layer and the light 17filter layer, and the light filter layer is the [see figure 10].  
Ueki lacks a plurality of light emitting diode disposed in the another plurality of openings.  However, Kim’s figure 1 and Lee’s figure 3b teach using plural light sources in shielding layer openings for improved contrast.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Kim and Lee with Ueki.  
Per claim 4, Ueki in view of Kim and Lee teaches the display device as claimed in claim 1, wherein a difference between the refractive 2index of the dielectric layer and the refractive index of the color conversion layer is greater 3than or equivalent to 0.05, and less than or equivalent to 0.5 [see paragraph 0070-0071 for the refractive index of the conversion layer and paragraph 0084 for the refractive index of the dielectric material].  The courts have held overlapping ranges to be at least obvious.  Reduce noise would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 5, Ueki in view of Kim and Lee teaches the display device as claimed in claim 1.  Ueki lacks 2a total reflection layer, wherein the light reflection layer overlaps the first light shielding 3layer [see paragraph 0078].  However, common knowledge teaches placing a total reflection layer to overlap with a shielding layer in order to improve brightness/efficiency.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claim 6, Ueki in view of Kim and Lee teaches the display device as claimed in claim 1, wherein a contact angle between the first 2light shielding layer and water is within a range of [this is a product by process limitation as taught by Applicant at paragraph 0080; the process limitation does not materially alter the resulting product and is therefore not further limiting].
Per claim 7, Ueki in view of Kim and Lee teaches the display device as claimed in claim 1, wherein the color filter layers contains 2fluorine elements or function groups with fluorine [see paragraph 0084].  Ueki lacks the black matrix form a material containing fluorine.  However, it was common knowledge to use the same material as the color filter to form the black matrix in order to simply manufacturing.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 8, Ueki in view of Kim and Lee teaches the display device as claimed in claim 1.  Ueki lacks an area of the dielectric layer 2projecting onto a substrate of the display device is greater than an area of the color conversion 3layer projecting onto the substrate of the display device along a normal direction of the 4substrate.  However, it was common knowledge, in order to simplify manufacturing, to form a dielectric layer across the entire surface to reduce the number of patterning steps.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 9, Ueki in view of Kim and Lee teaches the display device as claimed in claim 1.  Ueki lacks an adhesive layer disposed between the first light shielding layer and the second light shielding layer.  However, it was common knowledge to adhere cell layers to each other in order to maintain layer alignment.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
[see figure 8]. 
Claims 2-3, 11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150042933 A1 (Ueki; Shun et al.) in view of US 20060238671 A1 (Kim; Byung-ki et al.) and US 20170117257 A1 (LEE; Eunah et al.), as applied to claim 1 and 4-10 above, and further in view of US 20100289727 A1 (Miller; Michael E. et al.)   
Per claims 12-3, 11, and 18, Ueki et al. teach the display device as claimed in claim 1.  Ueki lacks the light filter layer is a yellow light filter layer, and the color conversion layer is a red color conversion layer and the light filter layer is a yellow light filter layer, and the color conversion layer is a green color conversion layer.  However, Miller teaches at paragraph 0059 that “[i]n desirable arrangements, the EL emitter without a filter will typically emit light that has a yellow or cyan bias.  When the EL emitter without a filter emits light that has a yellow bias, the broadband filters 348, 350 will be cyan and magenta filters.  When the EL emitter without a filter emits light that has a cyan bias, the broadband filters 348, 350 will be yellow and magenta filters.”  Accordingly adding a yellow filter to the red and green conversion layers would reduce any cyan shift in color and improve color fidelity.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Mill with Ueki et al.  
Ueki lacks the black matrix formed from a material containing fluorine.  However, it was common knowledge to use the same material as the color filter to form the black matrix in order to simply manufacturing.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.

Ueki et al. teach the display device as claimed in claim 11, wherein another pixel of the plurality of 2 pixels comprises: 3a second color conversion layer; and 4a second light filter layer disposed on the second color conversion layer, wherein the 5second light filter layer is a second yellow light filter layer, and the second color 6conversion layer is a green color conversion layer [see the RGB pixels].
Per claims 13 and 20, Ueki et al. teach the display device as claimed in claim 11, wherein a difference between the refractive 2index of the dielectric layer and the refractive index of the color conversion layer is greater 3than or equivalent to 0.05, and less than or equivalent to 0.5 [see paragraph 0070-0071 for the refractive index of the conversion layer and paragraph 0084 for the refractive index of the dielectric material].  The courts have held overlapping ranges to be at least obvious.  Reduce noise would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 14, Ueki et al. teach the display device as claimed in claim 11, wherein the first light shielding layer and 2the second light shielding layer are separated via an intermediate layer [see figure 10].
Per claim 15, Ueki in view of Kim and Lee teaches the display device as claimed in claim 11, wherein a contact angle between the first 2light shielding layer and water is within a range of 90° to 150 [this is a product by process limitation as taught by Applicant at paragraph 0080; the process limitation does not materially alter the resulting product and is therefore not further limiting].

Per claim 17, Ueki et al. teach the display device as claimed in claim 11, further comprising a filler disposed in the another plurality of openings and located between the substrate and the adhesive layer [see liquid crystal layer 123].
	37Per claim 19, Ueki et al. teach the display device as claimed in claim 18, wherein a shape of the plurality of openings are different from a shape of the another plurality of openings [see figure 8]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Response to Arguments
Applicant's arguments filed 11/1/21 have been fully considered but they are not persuasive.
Applicant argues that “[i]ndependent claim 1 patently defines over all the cited references for at least the reason that the cited references fail to disclose at least the feature of a plurality of light emitting diodes disposed in the another plurality of openings.”  In support Applicant argues that the prior art fails to embed or place the LEDs both in the opening and in the same horizontal plane of the black matrix.  This construction is too narrower.  The standard meaning or meaning within the art of “disposed in the plurality of opening” is construed to mean placing the LEDs in the opening from the planar view.  That is, the position of the LEDs in the opening is construed to mean positioning the LED to overlap the openings of the black matrix from the planar view.  For this reason, the argument is not persuasive.     
	Applicant argues that Independent claim 11 patently defines over all the cited references for at least the reason that the cited references fail to disclose at least the feature of a refractive index of the dielectric layer is less than a refractive index of the first light filter layer, and a plurality of light emitting diodes are disposed in the another plurality of openings [see above argument]. 
In response, please see paragraph 0043 which recites “[0043] Additionally, a low refractive index layer 21 that has a lower refractive index than a refractive index of the substrate 11, or than the refractive indexes of the red phosphor layer 14, the blue phosphor layer 15, and the green phosphor layer 16 is provided between the red phosphor layer 14, the blue phosphor color filters (the red color filter 17, the blue color filter 18, and the green color filter 19). [emphasis added]”  According Applicant’s arguments are not persuasive.  
Applicant argues that independent claim 18 patently defines over all the cited references for at least the reason that the cited references fail to disclose at least the feature of a plurality of light emitting diodes are disposed in the another plurality of openings, and the first shielding layer contains fluorine elements or function groups with fluorine.  The Office Action admitted that Ueki fails to disclose the black matrix (the alleged first shielding layer) contains fluorine elements or function groups with fluorine, but alleged that this 11feature would be obvious for those skilled in the art. Applicant respectfully disagrees. Since the Office Action failed to provide any prior art to demonstrate that persons skilled in the art would easily accomplish the above feature in amended claim 18, Applicant reasonably submits that those skilled in the art would not obtain this feature based on the current cited references until they refer to the present application. 
Applicant’s supporting argument that the Office Action failed to provide any prior art to demonstrate that persons skilled in the art would easily accomplish the above feature in amended claim 18 is inadequate.    
See MPEP 2144.03C: To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings" to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2).
Since applicant did not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871